 



Exhibit 10.3

FIRSTCITY FINANCIAL CORPORATION
2004 Stock Option and Award Plan

AWARD AGREEMENT

[Date]

[Name]
[Title]
FirstCity Financial Corporation
P. O. Box 8216
6400 Imperial Drive
Waco, TX 76714-8216

Re: Grant of Stock Option

Dear                     :

     You have been granted an option to purchase common stock of FirstCity
Financial Corporation, a Delaware corporation (the “Company”), pursuant to the
Company’s 2004 Stock Option and Award Plan (the “Plan”) for certain individuals,
directors and key employees of the Company and its Subsidiaries. A copy of the
Plan is being furnished to you concurrently with the execution of this Award
Agreement and shall be deemed a part of this Award Agreement as if fully set
forth herein. Unless the context otherwise requires, all terms defined in the
Plan shall have the same meaning when used herein.

     1. Grant

     Subject to the conditions set forth below, the Company hereby grants to
you, effective as of ___, ___(the “Grant Date”), as a matter of separate
inducement and not in lieu of any salary or other compensation for your
services, the right and option to purchase (the “Option”), in accordance with
the terms and conditions set forth herein and in the Plan, an aggregate of ___
Shares (the “Option Shares”), at a price equal to $____ per Share, subject to
the adjustments and limitations set forth herein and in the Plan (the “Option
Price”). The Option granted hereunder is intended to constitute an Incentive
Stock Option within the meaning of the Plan; however, you should consult with
your tax advisor concerning the proper reporting of any federal or state tax
liability that may arise as a result of the grant or exercise of the Option.

2. Exercise

     (a) For purposes of this Award Agreement, the Option Shares shall be deemed
“Non-vested Shares” unless and until they have become “Vested Shares.” The
Option Shares shall become “Vested Shares” in ___equal, consecutive annual
installments, commencing on the first anniversary of ___, ___, provided that
vesting shall cease upon your ceasing to be an employee of the Company or a
Subsidiary as and to the extent provided in Section 3 hereof.

     (b) Subject to the relevant provisions and limitations contained herein and
in the Plan, you may exercise

 



--------------------------------------------------------------------------------



 



the Option to purchase all or any portion of the Vested Shares at any time prior
to the termination of the Option pursuant to this Award Agreement. In no event
shall you be entitled to exercise the Option for any Non-Vested Shares or for a
fraction of any Vested Share.

     (c) The unexercised portion of the Option, if any, will automatically, and
without notice, terminate and become null and void upon the expiration of
___(___) years from the Grant Date.

     (d) Any exercise by you of the Option shall be in writing addressed to the
Secretary of the Company at its principal place of business (a copy of the form
of exercise notice to be used will be available upon written request to the
Secretary), and shall be accompanied by a certified or bank check payable to the
order of the Company in the full amount of the Option Price of the shares so
purchased, or in such other manner as described in the Plan and approved by the
Committee.

     3. Termination of Employment

     Upon the termination of your employment with the Company and any
Subsidiary, the Option shall terminate and/or be exercisable pursuant to
Section 6.7 of the Plan.

     4. Transferability

     The Option and any rights or interests therein are not assignable or
transferable by you except by will or the laws of descent and distribution or as
allowed under Section 6.8 of the Plan to members of your Immediate Family (as
such term is defined in the Plan), to one or more trusts for the benefit of such
Immediate Family members, or to one or more partnerships where such Immediate
Family members are the only partners, provided that you do not receive any
consideration in any form whatsoever for said transfer. During your lifetime,
the Option shall be exercisable only by you, any transferee as allowed in this
Section 4 and pursuant to the terms of the Plan, or, in the event that a legal
representative has been appointed in connection with your Disability (as such
term is defined in the Plan), such legal representative. Any Options so
transferred shall continue to be subject to the same terms and conditions in the
hands of the transferee as were applicable to said Option immediately prior the
transfer thereof. Any reference in herein to the employment by or performance of
services for the Company by you shall continue to refer to your employment or
performance by you.

     5. Withholding Taxes

     By acceptance hereof, you hereby (1) agree to reimburse the Company or any
Subsidiary by which you are employed for any federal, state or local taxes
required by any government to be withheld or otherwise deducted by such entity
in respect of your exercise of all or a portion of the Option; (2) authorize the
Company or any Subsidiary by which you are employed to withhold from any cash
compensation paid to you or on your behalf, an amount sufficient to discharge
any federal, state and local taxes imposed on the Company, or the Subsidiary by
which you are employed, and which otherwise has not been reimbursed by you, in
respect of your exercise of all or a portion of the Option; and (3) agree that
the Company may, in its discretion, hold the stock certificate to which you are
entitled upon exercise of the Option as security for the payment of the
aforementioned withholding tax liability, until cash sufficient to pay that
liability has been accumulated, and may, in its discretion, effect such
withholding by retaining shares issuable upon the exercise of the Option having
a Fair Market Value on the date of exercise which is equal to the amount to be
withheld.

     6. Miscellaneous

     (a) This Award Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan. In the event of any conflict
or inconsistency between the terms hereof and the terms of the Plan, the

 



--------------------------------------------------------------------------------



 



terms of the Plan shall be controlling.

     (b) This Award Agreement is not a contract of employment and the terms of
your employment shall not be affected by, or construed to be affected by, this
Award Agreement, except to the extent specifically provide herein. Nothing
herein shall impose, or be construed as imposing any obligation (1) on the part
of the company or any Subsidiary to continue your employment, or (2) on your
part to remain in the employ of the Company or any Subsidiary.

     By your signature and the signature of the Company’s representative below,
you and the Company agree that this option is granted under and governed by the
terms and conditions of the Company’s 2004 Stock Option and Award Plan and this
Award Agreement. Please indicate your acceptance of all the terms and conditions
of the Option and the Plan by signing and returning a copy of this Award
Agreement.

              Very truly yours,
 
            FIRSTCITY FINANCIAL CORPORATION
 
       

  By:    

       

      Name:

      Title:

     
ACCEPTED:
   
 
   
 
   

--------------------------------------------------------------------------------

   
Signature of Optionee
   
 
   

--------------------------------------------------------------------------------

   
Print Name of Optionee
   

Date:                                         

 